Citation Nr: 1500468	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  09-22 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for bipolar disorder, to include a rating in excess of 50 percent prior to November 20, 2011.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to November 20, 2011.


REPRESENTATION

Veteran represented by:	Shana M. Dunn, Attorney at Law


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel



INTRODUCTION

The Veteran served on active duty from June 1982 to May 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  A September 2008 rating decision increased the evaluation of the Veteran's bipolar disorder to 50 percent effective July 31, 2006.  An April 2014 rating decision increased the evaluation of the Veteran's bipolar disorder to 70 percent effective November 20, 2011, and it granted the Veteran a TDIU effective November 20, 2011.  The Board notes that the issue of entitlement to a greater rating for bipolar disorder remains in appellate status because the April 2014 rating increase does not represent the highest possible benefit.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an effective date prior to November 20, 2011 for the grant of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to November 20, 2011, the Veteran's bipolar disorder was manifested by symptoms producing no more than occupational and social impairment with reduced reliability and productivity due to disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships; it was not shown to have caused either occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, or total occupational and social impairment.

2.  At no time during the course of the Veteran's appeal has his bipolar disorder been shown to cause total occupational and social impairment.


CONCLUSIONS OF LAW

The criteria for a disability rating in excess of 70 percent for bipolar disorder, to include a rating in excess of 50 percent prior to November 20, 2011, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9432 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  All required notice was provided to the Veteran in August 2007.  Additionally, neither the Veteran nor his representative has either alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  Shinseki v. Sanders, 129 U.S. 1696 (2009).  Adjudication of the Veteran's claim at this time is warranted. 

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  The Veteran's private treatment records, records from the Department of Corrections, and VA treatment records have been obtained, to the extent available.   

The Veteran was provided with VA examinations addressing the severity of his psychiatric symptoms in November 2007, August 2009, and June 2011.  The examination reports indicate that the examiners reviewed the Veteran's claims file and were familiar with his past medical history, recorded his current complaints, conducted appropriate evaluations, and provided the information necessary to render a well-informed decision on the Veteran's service-connected disability.  Neither the Veteran nor his representative has questioned the adequacy of these examinations.  The Board, therefore, concludes that the examination reports are adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In October 2008 and January 2010, the Veteran requested the opportunity to present testimony before the Board.  In March 2014, the Veteran withdrew his request for such a hearing.  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Increased Rating

The Veteran contends that he is entitled to a disability rating in excess of 50 percent for his bipolar disorder prior to November 20, 2011, and a disability rating in excess of 70 percent thereafter.  His claim for an increased rating was received in June 2007.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, staged ratings have been assigned, and as discussed below, the evidence does not support the assignment of any additional staged rating periods.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25 (2014); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding-the evaluation of the same manifestation of a disability under different diagnostic codes-is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2014).

Under the General Rating Formula for Mental Disorders, in pertinent part, a 50 percent rating is assigned when a veteran's mental disability causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9432.

A 70 percent evaluation is assigned when a veteran's mental disability causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when a veteran's mental disability causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id. 

When rating a mental disorder, VA must consider the frequency, severity, and duration of the Veteran's psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency must assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency must consider the extent of social impairment, but cannot assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (2014).  

Furthermore, the specified factors for each incremental rating are examples, rather than requirements, for a particular rating.  The Board will not limit its analysis solely to whether the Veteran exhibited the symptoms listed in the rating criteria.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Indeed, the symptoms listed under § 4.130 are not intended to serve as an exhaustive list of the symptoms that VA may consider but as examples of the type of degree of symptoms, or the effects, that would warrant a particular rating.  Mauerhan, 16 Vet. App. at 442 (2002).  The Veteran's actual symptomatology, and resulting social and occupational impairment, will be the primary focus when assigning a disability rating for a mental disorder, and the Veteran may qualify for a particular rating by demonstrating the particular symptoms associated with that percentage, or other symptoms of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

Also relevant to the Board's analysis is the Global Assessment of Functioning (GAF) score assigned to the Veteran, which is a scale that indicates the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV); 38 C.F.R. § 4.130 (2014).  While the veteran's GAF score is not itself determinative of the most appropriate disability rating, the Board must consider it when assigning the appropriate disability rating for the veteran.  VAOPGCPREC 10-95 (1995), 60 Fed. Reg. 43186 (1995).

GAF scores ranging from 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in the Veteran's social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994); 38 C.F.R. § 4.130 (2014).

Turning to the facts in this case, the Veteran filed his current claim for an increased rating in June 2007.  The Veteran was incarcerated in May 1998 after pleading no contest to two counts of repeatedly, over a period of months, sexually assaulting his two stepdaughters, who were ages 8 and 9 at the time of the assaults.  The Veteran was incarcerated for a total of 42 months and was placed on probation  for 20 years.  The Veteran was initially released from prison in September 2001.  

Following this initial release from prison, the Veteran repeatedly violated the terms of his parole before his instant claim for benefits.  In July 2006, the Veteran indicated that he had passing thoughts of suicide, agitation, twice-monthly panic attacks, and an inability to organize his thoughts.  The Veteran complained of poor quality sleep and poor concentration.  The Veteran's energy was "pretty good," but his interest was low.  The Veteran had some homicidal ideation, but he felt he could keep it under control.  The clinician noted that the Veteran was alert, oriented, and adequately groomed.  The Veteran's behavior was organized but hostile and defensive.  The Veteran's insight and judgment were poor.  In August 2006, the Veteran complained of depression, confusion, poor memory, a bad temper, paranoia, and difficulty listening and eating.  In September 2006, it was noted that he had stable bipolar disorder.  

In October 2006, the Veteran presented with mania, and he reported that he had been decompensating for approximately two months.  During that time period, the Veteran had "questionable" compliance with his medications.  The Veteran complained of decreased sleep, and increased irritability, distractibility, and disorganization during this period.  The Veteran's then-fiancée reported that the Veteran had not been dangerous to himself or others.  The Veteran indicated that his speech had recently been pressured and disorganized.  The Veteran denied experiencing any hypersexuality, grandiosity, or impulsivity.  The Veteran denied depressive symptoms, suicidal ideation, or homicidal ideation.  The Veteran denied experiencing hallucinations, but he expressed concerns that he might become psychotic.  The clinician observed the Veteran to be alert, oriented, and in no apparent distress.  The Veteran's mood was euthymic, his affect was congruent, and his speech was somewhat fast but not pressured.  The Veteran's insight was fair to poor, and his judgment was fair.  The clinician assigned the Veteran with a GAF score of 45 and discharged him to his home.  

In November 2006, a friend of the Veteran's reported to VA that the Veteran was suicidal.  The friend did not know what the Veteran's plan was, but the Veteran left the house after making statements suggestive of suicide.  After VA spoke with the Veteran, the Veteran stated that he was just angry and "letting off some steam" at the time he made the comments to his friend.  The Veteran denied suicidal thoughts to VA, and the Veteran reiterated a lack of such thoughts in a follow-up phone call with a VA clinician.  In a separate record from November 2006, the Veteran denied experiencing hallucinations, paranoia, confusion, suicidal ideations, extreme anxiety, or homicidal ideations.  

In January 2007, a VA mental health clinician noted that the Veteran was in no apparent distress.  The Veteran's speech was slightly pressured, his mood was "ok," and his affect was euthymic.  The Veteran denied suicidal or homicidal ideation or plan, and he denied hallucinations.  In a separate January 2007 record, the Veteran complained of anxiety relating to friends, relationships, and school.  The Veteran denied experiencing suicidal or homicidal ideation, hallucinations, paranoia, confusion, or an inability to function.  

In February 2007, the Veteran again denied having suicidal thoughts, the intent to harm others, or delusional ideas.  Later in February 2007, the Veteran had an argument with the manager of his apartment, and the clinician noted that the Veteran was crying.  The Veteran denied suicidal or homicidal ideation.  A separate February 2007 record indicated that the Veteran was in a romantic relationship with a much younger woman, and the Department of Corrections viewed the relationship as another relationship in which the Veteran was manipulating a vulnerable person.  The Veteran was doing well in school and was in control of his mood swings.  The clinician wondered if the Veteran needed the relationship for satisfaction and a sense of value to each other, or whether the Veteran was trying to overcome the limitations imposed the Department of Corrections.  

The Veteran was placed in custody in February 2007 following the revocation of his parole, because the Veteran had sought and maintained an intimate relationship with A.R., which was contrary to both a no-contact order and his parole agreement.  It was noted that the Veteran had a history of failing to report relationships to his probation officer following his September 2001 release from prison.  At the Veteran's June 2007 sentencing hearing following the revocation of the Veteran's probation, the Veteran's attorney argued that he had a "relationship of meaning" with A.R., who was 19 years old.  The Veteran's attorney indicated that the Veteran viewed this then fiancée as a "life mate."  The Veteran was ultimately ordered to serve a seven-year prison sentence as a result of the revocation of his probation.  

In September 2007, the Veteran wrote that he had "fail[ed] completely trying to gain or engage in effective employment, school and reeducation and due to emotional instability, unpredictable and harsh mood swings, severe manic depressions including suicide attempts and severe manic highs or episodes leading to sometimes bizarre outbreaks such as obsessive compulsive behaviors . . . long periods of trancelike behavior, rapid speech, inability to sleep normally or naturally, paranoid behavior . . . and delusions of grandeur."  The Veteran stated that these symptoms led to the "utter destruction of family, friends, co-workers, students, and instructors and has made my life an utter disaster."  The Veteran stated that his symptoms prevented him from establishing supportive, long-lasting relationships.  The Veteran stated that his bipolar disorder caused him to "self-destruct thru [sic] no choice by me, I tried like hell to succeed in my efforts."

The Veteran underwent a VA examination in November 2007.  The examination took place at the facility where the Veteran was incarcerated.  The Veteran was casually dressed in a green jumpsuit and was appropriately groomed and clean.  The Veteran's thought process was somewhat circumstantial with much detail, though redirectable.  The Veteran's affect was mildly hypomanic.  The Veteran had no current perceptual disturbances.  The Veteran complained of regular manic episodes and experiencing depression approximately once every 30 days.  The Veteran's anxiety was ongoing, and he complained of problems being around other people.  The examiner observed mild psychomotor agitation, and the Veteran's voice and speech were mildly pressured and rapid.  The Veteran's memory was grossly intact, and he slept approximately six hours nightly with medications.  The Veteran indicated that his appetite and energy levels were "okay."  The Veteran's concentration varied unless he was doing something he enjoyed.  He described occasional verbal aggressions with individuals in the prison.  The Veteran described himself at a "5," with 1 being depression and 10 being mania.

The Veteran reported some circumstantial speech and panic attacks that occurred more than once a week.  The Veteran reported having memory disturbances such that he had to write things down to remember them accurately.  The Veteran indicated that he was often irritable in work situations at the prison and frequently got into verbal arguments.  The Veteran stated that he had difficulty learning his job in food service, with difficulty remembering instructions from one day to the next.  The Veteran indicated that he would get aggravated and irritated when trying to teach others to do his job.  The examiner noted that there was an occasional decrease in work efficiency and intermittent periods of inability to perform basic tasks due to irritability and anxiety.  The Veteran reported that generally he was able to function satisfactorily in his current job situation at the prison with periods of irritability and loss of  efficiency as a result of his anger and irritability with others.  The examiner found that the Veteran met the diagnostic criteria for both bipolar affective disorder and antisocial personality disorder under Axis II.  The examiner assigned the Veteran with a GAF score of 60.  

In December 2007, the Veteran's then- fiancée stated that the Veteran was unfaithful to her, and the Veteran would start fights with her.  She reported that the Veteran's moods were "always changing."  In April 2008, A.R. stated that the Veteran had the "worst anger [she] had ever seen" after they got into a fight, and that the Veteran's moods were "all over the place."  

In April 2008, the Veteran wrote to the director of the prison's vocational school explaining that his bipolar disorder required that he be dropped from the horticulture education program.  The Veteran stated that he had several verbal altercations with other students.  The Veteran stated that he had a mood disorder that was difficult to control.  The Veteran indicated that he had spoken with the teacher of the class about his "known and registered" disability.  The Veteran stated that he often worked in the kitchen and in the prison industry program, and the Veteran explained that these tasks might be better suited to his disability.  The Veteran looked forward to finding an amicable solution to this problem.  Later in April 2008, a psychologist with the Department of Corrections noted that the vocational school believed that the Veteran "chose" not to do his assigned work.  The Veteran's guidance counselor explained the risks of refusing to complete the work to the Veteran, and the Veteran stated that he did not care about such consequences.  The Veteran's guidance counselor indicated that the Veteran would receive a conduct report for his inadequate work performance and would be dropped from horticulture.  

In a May 2008 psychiatric report generated by the Department of Corrections, it was noted that the Veteran's affect was "hyperactive," and he spoke rapidly with moderate pressure.  The Veteran's affect was entirely positive and he was fully cooperative.  In May 2008, the Veteran stated that he had experienced "very difficult" mood swings over the last five years, and he had many verbal altercations with his coworkers and supervisors.  The Veteran indicated that his longest period of employment was no more than two years.  

In August 2008, S.H., a fellow inmate of the Veteran's during the time of the Veteran's 2007 incarceration, stated that he observed bizarre behavior in the Veteran.  S.H. indicated that the Veteran was often paranoid, having delusional thoughts that people were out to get him, hearing things that were not there, and having difficulty getting along with others.  S.H. observed the Veteran isolating himself and displaying uncontrolled mood changes.  S.H. stated that he was the Veteran's friend.  Also in August 2008, J.B. stated that the Veteran could be "quite delusional at times. . . [h]e takes more of his medications than what's prescribed, [and] [h]e also lies a lot to get his way."  

In May 2009, the Veteran denied symptoms of depression, anxiety, or mania.  The Veteran had been stable on his medications and mood, and he reported that he had many hobbies, including playing the guitar.  In a July 2009 follow-up psychiatric report administered by the Department of Corrections, the Veteran stated that he felt calm, relaxed, and "fine."  The Veteran's mood was good, he was sleeping well, and he was doing well at work.  The Veteran had no complaints.  He maintained good eye contact and his speech control and impulse control were good.  The Veteran's thoughts were well-organized without fragmentation, hallucinations, delusions, or illusions.  The Veteran had a full range of affect.  The Veteran had no suicidal or homicidal ideation, plan, or intent.  The Veteran reported that the addition of a new medication had "smoothed out his mood," and he was feeling better.  The clinician noted that the Veteran's clinical situation was complicated because the Veteran at times embellished his symptoms for secondary gain.

The Veteran underwent a VA examination in August 2009.  The examination took place at the facility where the Veteran was incarcerated.  The Veteran reported that his moods were "like a roller coaster," and he experienced panic attacks daily.  The Veteran reported irritability, which affected his relationships with others.  The Veteran reported having problems with poor concentration and distractibility.  The Veteran denied experiencing any recent fights or physical altercations.  The Veteran indicated that he often isolated himself in his room.  The Veteran reported that he previously took a horticulture class, but he had to end the class due to poor concentration.  The examiner noted that the Veteran had chosen not to cooperate.  

The Veteran reported a pattern of difficulty in relationships.  The Veteran indicated that he was recently engaged to A.R., but they were no longer speaking.  The Veteran reported that he had no regular contact with his family of origin, including his mother.  The Veteran attributed this lack of contact in part to his mood disorder.  The Veteran reported that he had not held a job longer than two years.  The Veteran was working in the kitchen at the correctional facility.  Prior to that, the Veteran was in the horticulture class, which he dropped due to poor concentration and irritability.  The Veteran stated that he wanted to work again, and he planned to go back to school to pursue a degree in business administration.  The Veteran reported symptoms of poor concentration, distractibility, and irritability that interfered with relationships, employment, and academic functioning.  

The Veteran reported that prior to his incarceration, he worked delivering flowers, but he was told to stop this job by his parole officer.  The Veteran stated that he had "no problems" doing this work and enjoyed it.  The Veteran reported enjoying hobbies of playing guitar, drawing, and writing a book.  The Veteran reported having daily thoughts of suicide, but he denied any current intention for self-harm, and he was future-oriented in regard to planning to go to school.  

The Veteran was dressed in prison attire, was appropriately groomed, and had good hygiene.  The Veteran had some pressure of speech but was interruptible.  The Veteran's thought processes were mildly circumstantial.  The Veteran's affect was appropriate, bordering on mild hypomania.  The Veteran denied having obsessive or ritualistic behaviors that interfered with routine activities, although he engaged in lots of writing.  The Veteran reported subjectively that he had problems with memory and concentration, but the Veteran was able to answer questions appropriately in the interview.  The Veteran was fully oriented.  The Veteran reported impaired impulse control with significant irritability, although he denied experiencing significant fights or physical altercations.  The examiner diagnosed the Veteran with bipolar 1 disorder with antisocial personality disorder and assigned the Veteran with a GAF score of 50 to 55.  The examiner noted that the Veteran's bipolar disorder would result in impairment in academic and occupational functioning due to periods of irritability, circumstantiality of thought process, distractibility, and poor concentration.  

In January 2010, the Veteran stated that he had been "doing very well" and felt "stable" with his current medication.  While incarcerated, the Veteran went to the library, typed, played guitar, and engaged in creative writing.  The Veteran was hopeful that he would be released when he saw the parole board the next month.  In March 2010, the Veteran reported that he did not get paroled as he was hoping.  The Veteran took a job in the kitchen as a way to try to improve his chances of getting a job following his incarceration.  The Veteran indicated that he enjoyed working outdoors.  The Veteran indicated that his mood had remained "very stable."  The Veteran was alert and cooperative, and the clinician indicated that the Veteran was "doing relatively well."  In May 2010, a clinician noted that the Veteran was a little more irritable and "somewhat pushy."  The Veteran indicated that he had recently been declared voluntary unassigned and got into a verbal disagreement with the staff supervisor at the kitchen.  The Veteran indicated that his mood had generally been stable, possibly with a little more irritability.  

In June 2010, it was noted that the Veteran was "working at maintaining stability."  The Veteran had some symptoms of increased irritability, poor concentration, and sleep difficulties.  The Veteran was open to ideas of addressing this by trying to optimize his mood stabilizing medication.  In July 2010, the Veteran reported that he had "been doing pretty well, pretty stable."  The Veteran reported that he was exercising regularly, and was jogging up to about two miles.  In October 2010, the Veteran was released from incarceration to parole.  An October 2010 clinician assigned a GAF score of 45.  

In November 2010, the Veteran described feelings of mania, mood swings, anger, and irritability.  The Veteran had a rapidly fluctuating mood, anxiety, poor sleep, and poor appetite.  The Veteran denied experiencing auditory hallucinations or panic attacks.  The Veteran denied hopelessness or feelings of suicidality.  The Veteran indicated that he was remarried to a woman who currently resided in Florida.  The Veteran's family was not talking to him following his release from prison.  The clinician assigned the Veteran a GAF score of 50.  In a later November 2010 treatment record, the Veteran reported that his mental health felt about the same.  The Veteran was living at a shelter, but he felt that it would be "too easy for him to start drinking again" while at the shelter, so he was staying with friends.  The Veteran denied experiencing suicidal or homicidal ideation.  

In December 2010, the Veteran returned to incarceration as a result of a parole violation.  The Veteran was released from incarceration in January 2011.  In a January 2011 treatment record, the Veteran reported that he was mostly depressed in jail and had mild suicidal ideation.  Since his release, the Veteran had been living in a group home where he felt secure.  The Veteran had mild manic symptoms such as racing thoughts, poor sleep, and restlessness.  The Veteran denied impulsive behaviors or other acting out.  The Veteran denied ever having a problem with sexual predation or deviancy, but he instead had "bad behavior" in the context of divorce conflicts.  The Veteran denied feelings of hopelessness or suicidality.  The Veteran was alert and oriented, moderately groomed, in a good mood, had a modulated affect, and had good insight and judgment.  The clinician assigned the Veteran with a GAF score of 55.  

In February 2011, it was noted that the Veteran was living in a halfway house.  The Veteran reported that the longest job he held was for two years as a delivery driver.  The Veteran reported having significant periods of time when he did not get along with his parents or coworkers.  

In April 2011, the Veteran denied having thoughts of suicide or hopelessness about the future.  The Veteran indicated that he was sleeping well, had good mental focus, and no racing thoughts or other manic symptoms.  The Veteran was about to move into his own apartment and liked his new housing.  The Veteran was alert and oriented, and had good insight and judgment.  The Veteran was compliant with his probation officer and the rules applicable to sex offenders.  The Veteran indicated that he had friends to provide him with support.  

The Veteran underwent a VA examination in June 2011.  The Veteran reported that he last worked from August 2002 to June 2004 doing delivery driving, and he reported that he loved this job.  The Veteran reported that he had been divorced twice but was currently engaged to a woman whom he had been dating for 6 months.  The Veteran reported that he had an "excellent" relationship with this woman.  The Veteran reported that he had daily symptoms to a moderate severity.  The Veteran had about three good friends and he was very close with his fiancée.  The Veteran enjoyed shopping and running errands.  The Veteran was then-unemployed but was looking at going back to school.  The Veteran indicated that he sometimes had racing thoughts with rapid speech.  The Veteran indicated that he could feel scared, angry, and confused.  

The examiner noted that the Veteran demonstrated no impairment of thought process or communications, delusions, or hallucinations during the interview.  The Veteran's speech was somewhat pressured, but his behavior was otherwise appropriate.  The Veteran endorsed having suicidal thoughts, but he denied suicidal plan or intent.  The Veteran had good hygiene and could engage in basic activities of daily living.  The Veteran was oriented.  The Veteran endorsed some short-term memory problems.  The Veteran denied obsessive or ritualistic behaviors or panic attacks.  The Veteran denied having impaired impulse control.  The Veteran spent his free time running errands and was working on scheduling classes.  The Veteran took guitar lessons.  The examiner diagnosed the Veteran with bipolar disorder and a history of antisocial personality disorder, and assigned the Veteran a GAF score of 55.  The examiner opined that the Veteran's service-connected bipolar disorder had remained fairly stable and was of moderate severity.  

In July 2011, the Veteran married A.F.  In August 2011, the Veteran denied feelings of suicidality or hopelessness.  In November 2011, the Veteran received in-patient mental health treatment after presenting with suicidal and homicidal ideation.  The Veteran indicated that such thoughts had been present for approximately six months.  The Veteran indicated that he recently suffered the loss of his father, with whom he was "very close."  The Veteran noted that he had recently found a night-shift job for a major retailer, but the Veteran's probation officer did not approve this position.  The Veteran did not currently have a job, but he worked as a volunteer helping other veterans.  The Veteran reported that he had a spouse and approximately 15 friends.  The Veteran reported that he physically assaulted his wife and his friend, breaking his hand in the process (though, the Board notes, a November 2011 orthopedic consultation indicates that the Veteran dislocated his thumb after falling onto his hand while moving boxes down stairs).  After his in-patient treatment, the Veteran indicated that he felt better and not in danger of hurting himself or others.  The Veteran denied current thoughts of self-harm or harm to others, but he was not sure if these thoughts would return once he was outside the hospital.  It was noted that the veteran had strong support from his family and friends.  The Veteran was assigned a GAF score of 50.  

In March 2012, the Veteran was again incarcerated for violating the terms of his parole.  The Veteran was released from prison in August 2013.  In December 2013, the Veteran complained of increasing irritability over the last six weeks.  The Veteran was hospitalized on an in-patient based due to increased irritability and frustration.  The Veteran was homeless.  The Veteran had the money to rent a place, but he was unable to find a rental apartment due to his history as a sex offender.  A December 2013 clinician did not believe that the Veteran had bipolar disorder, but he was instead depressed and irritable for psychosocial reasons, including stress from homelessness and worry about his wife's health.  

In January 2014, the Veteran reported that he isolated and spent time at a motel watching television.  The Veteran did not appear to be depressed or manic.  The Veteran denied experiencing suicidal ideation.  The Veteran was married.  

In February 2014, the Veteran's attorney solicited a psychological opinion from C.L., a private psychologist.  C.L. noted that the Veteran's mood was anxious and depressed, and his affect was consistent with that mood.  The Veteran was casually dressed and he maintained clean hygiene.  The Veteran was cooperative, and his speech was within normal limits.  The Veteran denied delusional thoughts or hallucinations.  The Veteran reported that he had lived in a motel for the past month, and before that, the Veteran was homeless for "the past few years."  The Veteran reported that he married his third and current spouse in 2011, and they remained married.  When describing his criminal history, C.L. indicated that it was noteworthy that the Veteran rationalized his original criminal conduct.  The Veteran's primary complaints included mood swings, paranoia, low frustration tolerance with interpersonal relationships that led to arguments with friends and family.  The Veteran reported that he withdrew socially as a means of protecting himself.  The Veteran was alert and oriented, and his attention span was short and easily distracted.

When describing the Veteran's memory, C.L. indicated that the Veteran is an unreliable historian because he rationalizes his behaviors in the past.  C.L. did not believe that the Veteran was malingering in his current report of symptoms, but C.L. noted that the Veteran's current level of distress appeared to be acute.  C.L. indicated that the Veteran's personality testing was unlikely to be valid, but C.L. did not believe that the Veteran was malingering in his responses.  C.L. diagnosed the Veteran with bipolar I disorder and a personality disorder not otherwise specified.  C.L. indicated that the Veteran's current GAF rating was 45 to 50.  

C.L. found that the Veteran had a chronic history of frequent episodic severe defects in his work, family relations, judgment, thinking, and mood.  C.L. noted that the Veteran had more than 20 to 30 jobs since his military service, with most jobs not lasting for more than a couple of months.  C.L. opined that the Veteran had severely dysfunctional family and social relationships that affected both his work and personal life.  The Veteran consistently exercised poor judgment in these relationships, which resulted in having his probation revoked.  C.L. noted that the Veteran episodically experienced deterioration of his condition to include hallucinations and grandiose, paranoid delusional thoughts.  Even in the best of times the Veteran could not function at a level that is needed to maintain stable work and personal situations.  C.L. found that separation of symptomatology between the Veteran's Axis I and Axis II disorders was not possible without resort to speculation.  C.L. found that the evidence supported that the Veteran could not maintain or establish effective relationships.  C.L. opined that the Veteran was not able to secure or maintain gainful employment.  C.L. indicated that he disagreed with the findings of VA examiners that the Veteran was only partially disabled, and instead found that the Veteran was totally disabled.  

In March 2014, the Veteran's representative stated that the Veteran last worked full-time in 2007 delivering flowers.  In April 2014, the Veteran's attorney indicated that while the Veteran had many "friends," these relationships were often inappropriate.  The Veteran's attorney indicated that the Veteran bought items for his friends despite being "barely able to pay his own bills."  The Veteran's attorney indicated that the totality of the evidence supported the assignment of a 70 percent disability evaluation.  The Veteran's attorney indicated that while the Veteran functioned relatively well in the structured environment of prison and in-patient hospitalization, these settings are not representative of real-world experiences.  Later in April 2014, the Veteran's representative argued that the Veteran should be entitled to a 70 percent evaluation since July 2006.

In June 2014, Dr. C.L. issued a supplemental report stating that the Veteran's clinical status was no worse in November 2011 than it was in 1991 or 1992.  The Veteran's clinical records document a clear pattern of poor clinical adjustment that adversely affected the Veteran's employment history and social relationships.  The Veteran's total disability dated back to 1991.

Turning now to an analysis of the evidence of record, the Board will address whether the Veteran is entitled to a disability rating in excess of 70 percent for bipolar disorder, to include a rating in excess of 50 percent prior to November 20, 2011.  The Board concludes that the evidence of record does not show that the Veteran has occupational or social impairment supportive of ratings greater than those currently assigned. 

With regard to a 100 percent disability rating, the Veteran has not shown the total occupational and social impairment that is associated with such a rating at any time.  The Board notes that the Veteran's representative has not argued that a 100 percent schedular evaluation of the Veteran's bipolar disorder is appropriate.  Instead, in April 2014, the Veteran's representative argued that a 70 percent evaluation should apply from the date of the Veteran's June 2007 claim for increase.  The Board agrees with the Veteran's representative that a 100 percent evaluation is unwarranted at any time.  

With regard to the Veteran's occupational impairment, the Veteran has stated that he "loved" his last job as a delivery driver and had "no problems" engaging in this job that he reportedly held for two years.  In April 2008, while the Veteran wished to end his participation in the prison's horticulture education program, the Veteran was able to identify that both the kitchen and prison industry program might better suit his occupational talents.  In July 2009, the Veteran reported that he was "doing well" with his work while incarcerated.  In March 2010, the Veteran reported taking a job in the correctional facility's kitchen, and the Veteran expressed enjoyment at working outdoors.  While the Veteran had no job as of November 2011, the Veteran indicated that he worked as a volunteer helping other veterans.  While the Board acknowledges the assertion by C.L. that the Veteran was unable to secure or maintain gainful employment at any time during the period on appeal, the Board cannot find that the Veteran has presented total occupational impairment at any time during the period on appeal.  

With regard to the Veteran's social impairment, the Veteran has been married to his current spouse since 2011, and the Veteran has described this relationship as "excellent."  The Veteran has consistently referenced having friends, as many as 15, and a social support network.  In November 2011, the Veteran mourned the death of his father, with whom the Veteran was reportedly "very close."  The Veteran formed a relationship with S.H., a fellow inmate, of such closeness that the Veteran wanted S.H. to submit a statement on his behalf in support of the current appeal.  The presence of these relationships shows that the Veteran is not totally socially impaired.  While the evidence of record indicates that the Veteran resides in a motel, the evidence of record shows that the Veteran's homelessness is not a result of his bipolar disorder (indeed, the Veteran states on several occasions that he has the money to rent an apartment), but instead as a result of apartments declining to rent housing space to a registered sex offender.  Thus, upon review of the evidence of record, the Board cannot find that the Veteran's social impairment is most consistent with a 100 percent disability rating at any time.

With regard to a 70 percent disability rating, the Veteran is already in receipt of a 70 percent disability evaluation for the period beginning November 20, 2011, and the Board will not disturb this rating.  The Board cannot find, however, that the Veteran showed the occupational and social impairment with deficiencies in most areas (i.e. the schedular rating criteria for a 70 percent disability rating) on or before November 19, 2011.  

The Board acknowledges that in April 2014, the Veteran's representative listed the schedular symptomatology associated with a 70 percent rating, and argued that the Veteran "demonstrated every single one of these symptoms, and then some, in the period between July 31, 2006 and November 2011."  The Board takes issue with this argument for two reasons.  

First, the Board, like some clinicians of record, does not find the Veteran to be consistently credible in his recitation of symptoms.  For example, in July 2009, a prison psychologist stated that the Veteran sometimes "embellished" his symptoms for secondary gain.  Similarly, even, C.L., a private psychologist hired by the Veteran's representative, found that the Veteran was an "unreliable historian."  With the Veteran's credibility occasionally in question, the Board does not find the presence or absence of certain symptoms to be dispositive of the issue of whether a 70 percent rating is appropriate.

Second, as the Court made clear in Mauerhan and Vazquez-Claudio, the list of symptoms associated with § 4.130 is not meant to serve as a checklist of symptoms for each particular rating.  Instead, these are examples that VA should consider as the types of effects that might warrant a particular rating.  In this case, then, the Board has examined the totality of the Veteran's symptomatology and has determined that its effect on the Veteran's social and occupational functioning is not most consistent with a 70 percent rating prior to November 20, 2011.

With regard to the Veteran's occupational impairment, in addition to the facts set forth in the above discussion of a 100 percent rating, the Board notes that the November 2007 VA examiner found that the Veteran had only "an occasional decrease in work efficiency and intermittent periods of inability to perform basic tasks" as a result of his service-connected bipolar disorder.  The Veteran reported that he was generally able to function satisfactorily in his current job situation at the prison.  In April 2008, the Veteran, in a letter to the director of the prison's vocational school, was able to enunciate his strengths and weaknesses as an employee, and he opined that he would be a better fit for either the kitchen or prison industry programs.  The Veteran ultimately received a conduct report because he chose not to complete his assigned work.  Though the Veteran argued that he could not complete this work as a result of his bipolar disorder, neither the Veteran's prison guidance counselor nor his prison psychologist endorsed such an assertion.  In July 2009, the Veteran reported that he was "doing well" at work.  The August 2009 examiner found that the Veteran's psychiatric symptoms would produce an impairment in academic and occupational functioning.  In March 2010, the Veteran worked in the prison's kitchen, and stated that he enjoyed working outdoors.  The Veteran was ultimately "voluntary unassigned" from this position.  A June 2011 examiner found the Veteran's symptoms to be of stable and moderate severity.  While these facts show occupational impairment, the Board does not find that they show a severity of occupational impairment that is associated with a 70 percent disability evaluation.  

In rendering this opinion, the Board acknowledges that in February 2014 and April 2014, C.L. found that the Veteran had a history of frequent episodic severe defects in his work, family relations, judgment, thinking, and mood.  C.L. found that the Veteran could not secure or maintain gainful employment.  C.L. noted that the Veteran's "work history is unstable and reflects his true mental health functioning.  [The Veteran] simply cannot establish or maintain any work . . . stability."  C.L. stated that the Veteran had "episodic ups and downs" in his functioning.  The Board places little weight on this opinion because it fails to address the fact that the Veteran held his last job for two years out of the Veteran's 12 adult working years between his separation from service and his first incarceration in 1998 for the repeated rapes of children in his care.  Again, the Board concurs that the Veteran's occupational functioning is limited by his bipolar disorder due to symptoms such as mood swings and irritability; the Board cannot find that the weight of the evidence of record supports a finding that it is limited to a degree consistent with a 70 percent rating on and before November 19, 2011.

With regard to the Veteran's social impairment, in addition to the facts set forth in the above discussion of a 100 percent rating, the Board notes that in February 2014, C.L. opined that there was no "clinical evidence to support the belief that [the Veteran] can maintain any effective relationships.  In fact, the historical clinical evidence clearly supports that [the Veteran] cannot maintain or establish effective relationships."  The Board places little weight on this opinion.  Most importantly, the opinion fails to discuss the importance, if any, of the Veteran's current three-year marriage, which the Veteran has described as "excellent," or his friends, which he has described as providing him with a support network.  Furthermore, while the Veteran's romantic relationship with A.R. ultimately constituted a violation of the terms of his parole, the Veteran argued in June 2007 that he had a "relationship of meaning" with her and viewed her as a "life mate."  The Veteran's own observations are inconsistent with a finding that the Veteran is socially impaired to a degree consistent with a 70 percent rating on and before November 19, 2011.

In making this determination, the Veteran's GAF scores, generally ranging from 45 to 60, have been considered.  The Board finds that these scores, particularly when considered along with the symptoms contained in the associated clinical reports, are consistent with the currently-assigned ratings.  As C.L. noted in February 2014, a GAF score is a "transient and temporary snap shot" of the level of functioning.  Rather than chart the course of the Veteran's specific GAF scores, the Board finds the scores overall to be generally congruous with the Veteran's currently assigned ratings.  The Veteran's GAF scores reflect serious-to-moderate symptoms, which the Board finds to be consistent with the currently staged ratings.  

The Veteran was also not shown to have a deficiency in judgment sufficient to warrant a 70 percent rating.  As an initial point, impaired judgment is a symptom of a 50 percent rating.  As such, even if the Veteran had some judgment problems, it would not necessarily mandate the assignment of a 70 percent rating.  Here, looking at the records, the Veteran was not shown to have significant judgment problems during the period in question.  Looking to the records themselves, In July 2006, the Veteran's insight and judgment were found to be poor, but in September 2006 his bipolar disorder was stable and in October 2006 his judgment was found to be fair.  In January and April 2011, the Veteran's judgment was found to be good.  Such findings are simply not consistent with deficiency in judgment as contemplated by the 70 percent rating.  

The Board acknowledges that the list of symptoms enumerated by the schedular rating criteria are not exhaustive and serve only as examples of symptoms commensurate with a specific rating.  However, while the Veteran has been shown to have social and occupational impairment throughout his appeal, the 50 percent rating that the Veteran was assigned prior to 2011 contemplates social and occupational impairment, it contemplates impaired judgment, disturbances of mood and thought processes, and panic attacks.  As such, to the extent that it is argued that he has mood problems, thought problems, or judgment problems, the Board concludes that prior to November 2011, these symptoms did not rise to the level of deficiency that would be consistent with a 70 percent rating.  The Board has already explained why the Veteran's work, education, and social functioning was not consistent with a 70 percent rating prior to November 2011.  As such, the evidence of record does not establish that the Veteran's bipolar disorder caused occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood prior to November 2011. 

In sum, the Board finds that the preponderance of the evidence is against the assignment of a schedular rating in excess of 50 percent on and before November 19, 2011, or a schedular rating in excess of 70 percent on and after November 20, 2011.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that render application of the schedule impractical.  38 C.F.R. § 3.321(b) (2014); Fisher v. Principi, 4 Vet. App. 57 (1993).

To determine whether to refer a claim for consideration of assignment of an extraschedular rating, first, the Board must determine whether the evidence presents such an exceptional disability picture that the schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with his employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board finds that the rating criteria are not inadequate, and it does not appear that the Veteran had exceptional or unusual psychiatric symptomatology.  Instead, the Veteran merely disagrees with the assigned ratings for the levels of impairment associated with his bipolar disorder.  The Veteran does not have any symptoms from his service-connected bipolar disorder that are unusual or are different from those contemplated by the schedular rating criteria.  Moreover, as noted, Vazquez-Claudio directs the Board to consider all of the symptomatology associated with the Veteran's bipolar disorder and to determine how these symptoms impacted his occupational and social functioning.  As such, the schedular rating that is assigned has considered all of the symptomatology relating to bipolar disorder within the confines of the schedular rating criteria.  Therefore, the available schedular evaluations are adequate.  The Board finds that referral for extraschedular consideration is not warranted.


ORDER

A disability rating in excess of 50 percent for bipolar disorder prior to November 20, 2011, and in excess of 70 percent thereafter is denied.


REMAND

When a claimant has filed a timely notice of disagreement and the RO has not issued a statement of the case, the issue must be remanded to the RO for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  In April 2014, the Veteran timely disagreed with an April 2014 rating decision that granted a TDIU effective November 20, 2011.  38 C.F.R. §§ 20.201, 20.302 (2014).  A statement of the case has not been issued.  Therefore, the Board must remand the claim so that a statement of the case may be issued.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue a statement of the case on the issue of entitlement to an effective date prior to November 20, 2011 for the grant of a TDIU.  Provide the Veteran with appropriate notice of his appellate rights, and allow an opportunity to perfect an appeal.  This matter should be returned to the Board only if an appeal is perfected.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


